Hooker, J.
Amy R. Seavey was the owner of a stock of goods, and did business in Fort Wayne, Ind., under the name of “The Seavey Hardware Company.” She gave no personal attention to the business, which was in charge of Carl J. Weber, as manager. Her son, Walter Seavey, was employed in the business, having charge of the metal working department, but no authority to control or manage the business of the concern. Being at variance with Weber, and perhaps suspicious of his honesty, he contracted with the plaintiff to make an audit of the books of the concern and make a report, which was done, and this action was brought to recover compensation therefor at the agreed rate. The cause was tried without a jury, *675findings being filed and judgment rendered for the defendant. Plaintiff has appealed.
Plaintiff contends (1) that the undisputed evidence Shows that Walter Seavey was held out to the public by Mrs. Seavey and Weber as her general agent with authority io bind her in any transaction that might be necessary or proper and usual in the ordinary course of a business like hers; (2) that the work was done in the store, with full knowledge of Weber and of Randall, her attorney and adviser, and the contract made by Seavey was ratified. The learned circuit judge did not agree with either of these claims in his conclusion upon the facts. Our examination convinces us that the undisputed evidence does not show a holding out of Walter Seavey as a general agent or as one having any authority to make the alleged contract on the part of his mother. The finding states that the fact that his name appeared in the city directory as assistant manager of this concern did not come to the knowledge of the plaintiff previous to the making or performance of the contract. The finding also states that ¿here was no ratification of the contract by Weber, and that Randall had no authority to ratify it. We think the testimony supports these findings. It is true that the work was done with the knowledge and assistance of Weber, but the evidence justifies the conclusion that he had no knowledge that it was being done under a contract ostensibly on behalf of defendant, but that plaintiff was hired by Walter, to whom it must look. His findings must be accepted as conclusive.
It is unnecessary to discuss the testimony at length, as the merits are not before us. Referring to some of the legal questions argued, we may say as there was no holding out of Walter Seavey to the plaintiff as one having authority, and no reliance on any act of defendant or Weber upon which they had a right to rely, the authorities upon that subject become unimportant.
The judgment is affirmed.
Carpenter, C. J., and McAlvay, Blair, and Moore, JJ., concurred.